Citation Nr: 1142298	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-15 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  He died in January 2009.  The appellant claims as the Veteran's surviving spouse. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veteran Appeals (Board) from a June 2009 rating decision of the VA Regional Office (RO) in Houston, Texas that, among other things, denied service connection for the cause the Veteran's death.


FINDINGS OF FACT

1.  The Veteran served in Vietnam, is presumed to have been exposed to Agent Orange/herbicides therein, and carried diagnoses that included metastatic rectal adenocarcinoma prior to his death.

2.  The Veteran's death certificate shows that he died on January [redacted], 2009 and that the cause of death was pneumonia due to or as a consequence lung cancer.

3.  Neither rectal nor lung cancer was manifest in service or within one year discharge from service.

4.  Lung cancer was the result of metastasis from rectal cancer.

5.  Rectal cancer is not a disease presumed to be associated with Agent Orange/herbicides.

6.  At the time of death, service connection was not in effect for any disorder.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2011); C.F.R. §§ 3.102, 3.303, 3.306, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran served in Vietnam and was exposed to Agent Orange and died of lung cancer.  She contends that service connection for the cause of death should be granted because lung cancer is a disease subject to the presumption of Agent Orange exposure.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the issue is a death claim and is not obviously different than a live claim.

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claim by letter dated in April 2009 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter also addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been reviewed.  Private clinical records submitted in support of the claim have been carefully considered.  The Veteran was afforded a VA examination in December 2008 prior to his death that is adequate for adjudication purposes.  The appellant's assertions and the whole of the record have been carefully considered.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate any additional or existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained.  

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to service connection for the cause of the Veteran's death is ready to be considered on the merits.

Pertinent Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.38 C.F.R. §§ 3.303, 3.306 (2011). 

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2011); 38 C.F.R. § 3.307, 3.309 (2011).

To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2011; 38 C.F.R. § 3.312 (2011). 

VA regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina, all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2011).

The diseases listed above shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002 & Supp. 2011);38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 501(a), 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2011). 


Factual Background

The Veteran's personnel record reflects that he served in the Army in the Republic of Vietnam from May 1967 to April 1968 during the Vietnam era.  Therefore, he is entitled to a presumption of exposure to herbicide agents.

Service treatment records reflect that January 1967, the Veteran was afforded a chest X-ray as part of a tuberculosis (TBC) follow-up.  It was noted that he had had a positive TBC skin test in 1963.  The chest X-ray was interpreted as showing a small calcification in the left upper lobe, otherwise negative.  On examination in October 1968 for separation from service, a chest X-ray was normal.  On the Report of Medical History, the Veteran denied symptoms that included asthma, shortness of breath, pain or pressure in chest and chronic cough.  The lungs and chest were evaluated as normal.  He indicated that he had no medical complaints.

Claims of entitlement to service connection for disabilities that included lung cancer and "metastatic colon secondary to lung cancer" were received in January 2008.  Received in support of the claims were private clinical records dating from September 2007 showing that the Veteran presented with a one-month history of some shortness of breath and a dry cough, some weight loss and poor appetite.  He was admitted for evaluation of a rectal mass as well as a large pleural effusion on X-ray.  Biopsies of the rectal mass disclosed invasive adenocarcinoma.  A CAT scan was performed that disclosed multiple pulmonary nodules that appeared to be metastatic disease.  A diagnosis of metastatic colon cancer was recorded in October 2007.  It was noted that "Basically, the primary started with the rectum and basically with the lung metastases, it is metastatic, so we should start him on treatment."  In November 2007, it was recorded that pleural effusion showed adenocarcinoma consistent with colon primary.

The Veteran was afforded a VA examination in December 2008.  History was presented to the effect that in September 2007 he was seen with complaints of shortness of breath and swelling of both legs.  He stated that lung cancer was diagnosed for which he underwent chemotherapy.  The examiner reviewed the claims folder and recited pertinent history.  A chest X-ray was obtained that disclosed bilateral multiple nodular lung densities highly suggestive of metastases or extensive lymphoma.  Following examination, a diagnosis of metastatic rectal adenocarcinoma was rendered.  It was noted that a problem associated with the diagnosis was non-Hodgkin's lymphoma.  

A death certificate was received reflecting that the Veteran died on January [redacted], 2008 at the age of 61 from pneumonia due to or as a consequence of lung cancer.

A claim for service connection for the cause of the Veteran's death was received in March 2009.

A letter dated in September 2009 was received from D. S. Hong, M.D., who stated that the Veteran was treated by him from June 2008 to January 2009 and had a history of metastatic rectal cancer that had progressed to his liver, lymph nodes and lungs.  

Legal Analysis

The Veteran's death certificate reflects that he died of pneumonia due to or as a consequence of lung cancer in January 2009.  Adenocarcinoma of the rectum was diagnosed in September 2007.  There is no evidence that either disease had its onset during service or that a malignancy was manifested to a degree of 10 percent or more within one year of discharge from active duty.  Thus, cancer was first shown decades after discharge from service.  Therefore, service connection for cancer leading to the cause of the Veteran's death may not be granted pursuant to 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp 2011); 38 C.F.R. § 3.307, 3.309 (2011). 

The appellant does not argue, however, that the disease from which the Veteran died had its onset in service or was manifested within one year thereof.  Rather, it is her contention that lung cancer was precipitated by exposure to Agent Orange in Vietnam for which the presumption of exposure to Agent Orange applies such that service connection is warranted.  

In this regard, the record reflects that the Veteran had service in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides (Agent Orange) therein. See 38 C.F.R. § 307(a)(6)(iii).  The appellant is correct in asserting that lung cancer is among the enumerated disabilities recognized by VA that have been determined to be etiologically related to herbicide exposure in Vietnam. See 38 C.F.R. § 3.307.  That notwithstanding, the Board finds that there is no basis for presumptive service of lung cancer based on presumed herbicide exposure in this case.  

The record demonstrates that the Veteran developed invasive adenocarcinoma of the rectum that appears to have been first diagnosed in September 2007 following biopsy.  In October 2007 and thereafter, private clinical records document that rectal and/or colon cancer was metastatic and that it had metastasized to the lungs.  The treating physician stated in September 2009 that the Veteran had a history of metastatic rectal cancer that had progressed to other areas, including the lungs.  Although the Veteran's death certificate reflects that he died from lung cancer, the evidence clearly demonstrates that he developed lung cancer from carcinoma of the rectum that had metastasized.  Lung cancer was not the primary or initial site of the affliction.  It is shown that adenocarcinoma of the rectum was the moving cause of death with lung cancer as secondary thereof.  Thus, the rebuttable presumption provisions of § 3.307(d) are not satisfied because lung cancer was an intercurrent process and not the primary site leading to the cause of death.  The Board points out that metastatic rectal cancer is not a disease for which the presumption of exposure to Agent Orange applies.

It is well established, however, that service connection for disability claimed as due to exposure to Agent Orange/herbicides may also be conceded by showing that a disorder resulting in disability or death is, in fact, causally linked to such exposure. See Brock v. Brown, 10 Vet.App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116; see also 38 C.F.R. § 3.303.  However, the medical evidence does not reflect that any physician or other medical professional in the record has linked adenocarcinoma of the rectum to any incident of active service, to include presumed Agent Orange exposure.

The Board has carefully considered the appellant's lay statements that the Veteran's death is related to exposure to Agent Orange in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1371 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A layman is competent to report that he or she experiences symptoms as such come through one of the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994). 

In this case, however, whether the cause of death or the "primary" location was related to Agent Orange exposure during service requires specialized training for a determination and is not susceptible of lay opinion.  The appellant's statements alone cannot be accepted as competent medical evidence.  A professional has the greater skill.  No professional, to include the Veteran's treating physician, has proposed any connection between service and the cause of death.  The Board observes that there is no competent and/or probative evidence in the record indicating that rectal adenocarcinoma or the Veteran's lung cancer is related to exposure to herbicides in service.  Therefore, there is no current reliable and/or probative evidence indicating that the Veteran died from a disease or disability of service onset.   

Here, the evidence shows onset of cancer almost four decades after service discharge.  The etiology of such is a complex medical matter beyond the ken of a layperson. Jandreau, 1372.  Therefore, the appellant's opinion in this matter is not probative.  In this instance, no professional has related rectal adenocarcinoma to exposure to Agent Orange.  The record contains no evidence that the cause of death is attributable to Agent Orange exposure except for the appellant's own statements that are not competent as to this matter.  

For the foregoing reasons, the Board concludes that there is no reliable and/or probative evidence indicating that rectal cancer is related to service or to herbicide exposure therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for the cause of death must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


